Exhibit 10.48
ADDENDUM TO ERIK PRUSCH OFFER LETTER DATED AUGUST 24, 2009
This Addendum memorializes the agreement between you and Clearwire regarding
relocation benefits which are in addition to those outlined in your August 24,
2009 offer letter (“Offer Letter”).
Specifically, you and Clearwire agree as follows:

1.   In lieu of reimbursement of expenses related to the sale of your home
located at 409 Brandon Way, Austin, Texas, (“Texas Home”), Clearwire’s
designated relocation agent shall purchase the Texas Home on behalf of
Clearwire. The purchase price to be paid for the Texas Home (“Purchase Price”)
was determined in accordance with the following process:

  a.   Initial valuation of the property established by two appraisal companies
selected by Clearwire’s relocation agent.     b.   If the appraisals are:

  i.   within 5% of each other, the Purchase Price is the arithmetic mean of the
two appraisal valuations.     ii.   not within 5% of each other, an additional
valuation is established by a third appraisal company selected by Clearwire’s
relocation agent, and the Purchase Price is the median of the three appraisal
valuations.

2.   In the event you terminate employment prior to September 10, 2011, you
shall reimburse Clearwire for the (a) temporary housing assistance; (b) expenses
related to a purchase of a home in the greater Seattle area; (c) household
packing and moving expenses; (d) miscellaneous settling in costs, all as are
more fully described in the “Relocation Benefits” section of the Offer Letter,
up to a maximum reimbursement amount of $100,000.00. You shall make such
reimbursement payment within thirty (30) days after the date upon which your
employment with Clearwire terminates.       In the event your employment is
involuntarily terminated by Clearwire without Cause or due to a Change in
Control of Clearwire prior to September 10, 2011, you will not be subject to the
repayment provisions of this Section 2. The terms “Cause” and “Change in
Control” shall have the correlative meanings set forth in the Clearwire 2010
Executive Continuity Plan.   3.   Except as modified pursuant to this Addendum,
the Offer Letter remains in full force and effect.

CLEARWIRE CORPORATION

             
/s/ William Morrow
      /s/ Erik Prusch    
 
           
William Morrow
      Erik Prusch    
Chief Executive Officer
      Chief Financial Officer    
 
           
December 28, 2010
      December 27, 2010    
 
           
Date
      Date    

